Biggs, J.
(dissenting).— The original complaint charged that the cow was killed within the corporate limits of the town of Mansfield, by reason of the negligence of the defendant’s servants in running a train. After averring the existence of an ordinance which prohibited the running of trains through the corporate limits of the town at a greater rate of speed than six *562miles an hour, the statement charged that the defendant’s servants “negligently and in violation of said ordinance, and without sounding a whistle or ringing a bell, as it was its duty to do, ran a certain locomotive and train of cars on said railroad, through said city or village with great and dangerous and negligent speed, to wit: the speed of twenty miles an hour, by reason of all which negligence defendant’s locomotive and train of cars struck and killed plaintiff’s said cow in said village or city in said township, to the damage of plaintiff,” etc. The amended complaint omitted the reference to the ordinance, and added that the cow was killed at a public crossing, by reason of the failure to ring the bell or sound the whistle. These were the only changes made by the amendment.
In appeals from justices of the peace the only limitation on the right of amendment is, that “no new item or cause of action not embraced or intended to be included in the original account or statement, shall be added by such amendment.” R. S. 1889, sec. 6347. In the case at bar it is clear to my mind that in the original complaint two acts of negligence were intended to be charged. That one was imperfectly charged, I concede, for otherwise no amendment would have been necessary. First, the pleader counted on the negligence of the defendant’s servants in running the train at a greater rate of speed than that provided by the ordinance; and, secondly, that the train was run “without sounding a whistle or ringing a bell, as it was its (defendant’s) duty to do.” The latter averment could not have had reference to a further violation of the ordinance, for the reason that the ordinance did not impose any such duty. It was certainly the intention to state another act of negligence, — that is, the violation by defendant’s servants of the statutory duty to ring the bell or sound the whistle at the approach of *563the train to the crossing of a street or highway. The simple averment of a failure to observe this statutory requirement was not sufficient -to show a liability against the defendant. It was necessary to. allege further that plaintiff’s cow was killed at the crossing of a street or highway, and by reason of such failure. The amended statement supplied these latter averments. The inclination of the courts of the state has been to construe the statute liberally, and where the original statement before the justice contained the slightest indication of facts constituting a cause of action, the amendment has been allowed. Eubank v. Lockwood, 27 Mo. App. 463; Heman v. Fanning, 33 Mo. App. 50; Minter v. Railroad, 82 Mo. 128; Sprague v. Follett, 90 Mo. 547; Brashears v. Strock, 46 Mo. 221. The application of the statute by my associates in the case at bar is exceedingly illiberal, and in my judgment their opinion violates the spirit of the statute, and is against the spirit and tendency of the decisions, in which it has been construed and applied.
But even though it be conceded that the additional act of negligence was not intended to be charged, my contention is that the original cause of action was in nowise changed by inserting it in the amended complaint. The gist of the action as originally stated was the killing of plaintiff’s cow in the town of Mansfield, by reason of the negligence of the defendant’s servants in running a train. The amendment did not change this cause of action, nor did it introduce a new one, but it merely charged that the injury was caused by a different mode, that is, by a different act of negligence on the part of defendant’s servants in running the train. In determining whether an amendment changes the cause of action, the true rule is, that “the proposed amendment must not change the nature of the cause of action, nor destroy the identity of the original trans*564action.” This is the test as declared by us in the recent case of Schwab Clothing Co. v. Railroad, decided at present term. In that opinion we quoted with approval the rule adopted by the supreme court of Iowa ( Williams v. Railroad, 51 N. W. Rep. 60) to the effect that “when the gist of the action remains the same, although the alleged incidents are different, the plaintiff has the right to withdraw the original declaration and file an amended one.” We also quoted with approval the rule in Vermont, which is especially applicable to the case at bar, and is to the effect that “as long as the plaintiff adheres to the contract or injury actually declared on, an alteration of the modes in which the defendant has broken the contract or caused the injury is not an introduction of a new cause of action.” Daley v. Gates, 65 Vt. 592. The application of any of the foregoing tests will show that my associates are wrong in their conclusion. The amendment in no manner changed the nature of the action; neither did it destroy the identity of the original transaction. The foregoing is in harmony with our decision in Norville v. Railroad, 60 Mo. App. 414. In that case the complaint filed before the justice contained a general averment of negligence. The plaintiff was allowed by the circuit court to amend his statement by averring the particular act of negligence causing the injury. We held that this did not change the cause of action.
It seems to me that the opinion of my brother judges is opposed to the spirit and scope of the decisions cited by me in the first paragraph, and that as to the second question their opinion can not be reconciled with our decisions in the Norville and Schwab cases. In my opinion the case ought to be certified to the supreme court.